Name: 84/64/EEC: Commission Decision of 27 January 1984 authorizing Greece to adopt protective measures in respect of imports of cigarettes
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  trade policy;  agri-foodstuffs
 Date Published: 1984-02-08

 Avis juridique important|31984D006484/64/EEC: Commission Decision of 27 January 1984 authorizing Greece to adopt protective measures in respect of imports of cigarettes Official Journal L 036 , 08/02/1984 P. 0029 - 0031*****COMMISSION DECISION of 27 January 1984 authorizing Greece to adopt protective measures in respect of imports of cigarettes (84/64/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 130 thereof, Whereas, by Decisions 83/41/EEC (1) and 83/94/EEC (2), the Commission authorized Greece to adopt protective measures in respect of imports of certain products; Whereas, by letter of 30 December 1983, the Greek Government applied to the Commission for authorization to adopt, pursuant to Article 130 of the Act of Accession of Greece, additional protective measures in certain sectors; Whereas the Greek authorities have provided the Commission with information enabling the latter to establish that serious difficulties are persisting in certain sectors which were the subject of the protective measures referred to in the abovementioned Decisions; Whereas, by Decision 84/38/EEC (3), Greece was authorized by the Commission to adopt additional protective measures in certain sectors, by continuing to limit in the sectors concerned imports of products originating in or coming from the other Member States and to monitor imports of products from non-member countries, for a further period of 10 months; Whereas the Greek authorities had provided information enabling the Commission to establish that serious difficulties were persisting and that it was necessary to continue limiting imports in the cigarette sector in order to enable the restructuring process to continue; Whereas on 11 January 1984 the Commission did not, however, have sufficient data to determine the limits to be applied in this sector for the period in question; whereas the Commission nevertheless stated that it would take a decision to that effect by 1 February 1984; Whereas, in order to determine these limits, the Commission authorized Greece, by Decision 84/38/EEC, to monitor imports of cigarettes from all countries; Whereas the Commission is now in possession of sufficient data to enable it to determine the limits that should be applied in this sector; Whereas imports of cigarettes originating in or coming from the Member States can be estimated at approximately 1 250 tonnes in 1983; Whereas the shift in demand in the cigarette sector towards American-type cigarettes requires not only an improvement in product quality, which is being achieved with the cooperation of foreign firms, but also a reorganization of agricultural production, which traditionally concentrated an oriental tobacco, a type currently less adapted to consumer tastes; Whereas the volume of imports in this sector constitutes a source of difficulties that are particularly serious since the employment situation in this sector continues to give grounds for concern; Whereas the sector in question still presents certain structural deficiencies such that an immediate return to a liberalized system could jeopardize the rationalization process that has been initiated; Whereas it appears appropriate to limit imports of cigarettes originating in or coming from the Member States for a further period of 10 months in order to continue the process of improving and restoring the balance of the situation in this sector with a view to adjusting to Community competition; Whereas these measures to limit imports must be accompanied by a system for monitoring imports of cigarettes coming from non-member countries; Whereas the provisions adopted must under no circumstances result in imports in this sector being limited to a level below that of imports actually carried out during the corresponding period in 1983; Whereas, should the quantities representing the limits fixed by the Commission in the abovementioned Decisions not have been used up, the Greek authorities must issue import documents in respect of the quantities unused in addition to the amounts covered by this Decision; Whereas, to achieve an equitable distribution of the authorized quantities both among the Member States and among the operators concerned, Greece must respect existing patterns of trade; Whereas the proper application of the provisions of this Decision requires the establishment of highly specific implementation and management rules; Whereas the Commission should keep a permanent check on the data relating to the sector in question and reserves the right to amend upwards the quantities given herein, and to amend or repeal this Decision; Whereas, in the light of the examination that the Commission has conducted of the economic difficulties in the sector concerned, the limits adopted constitute measures which, while enabling the desired result to be obtained, disturb the functioning of the common market as little as possible, HAS ADOPTED THIS DECISION: Article 1 Greece is hereby authorized under the conditions specified below, to limit or monitor imports of cigarettes until 31 October 1984. Article 2 Imports into Greece of cigarettes falling within subheading 24.02 A of the Common Customs Tariff and originating in or coming from the Member States shall be limited to 1 100 tonnes. Imports of such products originating in or coming from non-member countries shall be subject to the monitoring arrangements specified in Article 4. Article 3 The application of this Decision shall under no circumstances result in imports of the products referred to in Article 2 being limited to a level below that of imports actually carried out during the corresponding period in 1983. The limits introduced by this Decision shall not affect the Greek authorities' obligation to use up the quantities stipulated by the Commission in Decision 83/41/EEC. Article 4 For the purposes of implementing the monitoring arrangements for the products referred to in Article 2, Greece shall make the importation of such products conditional on production of an import document to be issued free of charge by the Greek authorities, irrespective of the quantity applied for, not later than five working days after submission of the application. The Greek authorities shall inform the Commission forthwith of any appreciable increase in imports from non-member countries of the products referred to in Article 2 as compared with the situation on the date on which this Decision takes effect. Article 5 The Greek authorities shall communicate to the Commission the data relating to imports carried out not later than 15 March 1984, for the period beginning on the date on which this Decision takes effect, and the 15th of each month until expiry of this Decision, for the preceding periods. These data, which shall be broken down by country, shall relate both to the quantities of products actually imported and to the import documents issued. Article 6 For the purpose of administering the import limits provided for by this Decision, the Greek authorities shall respect existing trade patterns, as regards both the country of origin or consignment of the products concerned and the operators involved. Article 7 The Greek authorities shall issue the import documents in respect of the products limited by this Decision not later than 31 March 1984. These documents shall be issued in respect of the entire share due to each importer referred to in Article 6. The shares to be reserved for new importers shall not exceed 10 % of the total limits. Any unused parts of the shares thus allocated to new importers shall be redistributed not later than 31 May 1984 to the existing importers referred to in Article 6. Article 8 The Commission will constantly monitor the application and administration of this Decision and reserves the right to amend or repeal it. Furthermore, in the light of the results observed and the checks on the date relating to the sector concerned, it shall, where necessary, review the limits applicable to the last five months of validity of this Decision. Article 9 This Decision shall take effect on 27 January 1984 and shall cease to have effect on 1 November 1984. The Greek authorities may deduct from the limits provided for by this Decision the total volume of imports carried out between 1 January 1984 and the date on which this Decision takes effect. Article 10 This Decision is addressed to the Member States. Done at Brussels, 27 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 37, 9. 2. 1983, p. 13. (2) OJ No L 58, 5. 3. 1983, p. 10. (3) OJ No L 23, 28. 1. 1984, p. 37.